At the February term, 1924, of the circuit court of Covington county, this appellant and another, one Marion Jackson, were tried under an indictment charging them with the offense of assault with intent to murder W.A. Donaldson. Defendant in court below Marion Jackson was acquitted by the verdict of the jury. As to this appellant the verdict read: "We, the jury, find the defendant Buster Jackson guilty as charged." *Page 683 
Whereupon the court properly discharged Marion Jackson from further custody. Sentence was duly pronounced and entered as to Buster Jackson, and judgment accordingly rendered. He was sentenced to serve an indeterminate term of imprisonment in the penitentiary of not less than 8 years nor more than 10 years. From this judgment he appealed. The appeal, however, is upon the record proper, there being no bill of exceptions. Upon examination we find the record regular in all respects. No error being apparent, the judgment of the circuit court must be and is affirmed. Affirmed.